HALL, District Judge.
Upon consideration of the report of B. G. Baldwin, Esq., one of the registers of this court, dated May second, eighteen hundred and seventy-one, by which it appears that in the proceedings before him for the choice of an assignee herein, sundry questions arose and were desired to be certified for the opinion and decision of the judge of this court, but which were temporarily decided and passed upon by the said register, and that, under the decisions of the register, the creditors of such bankrupt proceeded to the selection of an assignee; that on taking the votes'of the creditors who had proved their debts, and were present or represented at the said meeting for the choice of an assignee, it appeared that there was no choice of an assignee by reason of the failure of a majority in number and valúe of such creditors to vote for the same person as *706assignee; and. also, upon consideration of the affidavit and statement presented in connection with such report of the said register, It is now ordered, adjudged and decreed, that the several decisions of the register upon questions so certified by him, and the other questions arising in the course of such proceedings, as stated in his report, be, and the same hereby are approved and confirmed; and that Charles O. Tappan, Esq., of Potsdam, in the county of St. Lawrence, counsel-lor at law, be, and he is hereby appointed assignee of the said Manassa Prank, in these proceedings, in pursuance of the statute in such case made and provided.